DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 11/22/21. As directed by the amendment: claims 1, 18 and 26 have been amended, claim 13 has been canceled, and no new claims have been added. Thus, claims 1-12 and 14-28 are presently pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of different mesh material portions, with flat top and bottom surfaces, which have a different thickness of mesh material” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Information Disclosure Statement
The information disclosure statement filed 5/24/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. See crossed off reference AW.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 18 recite “a plurality of different mesh material portions, with flat top and bottom surfaces, which have a different thickness of mesh material” however the original disclosure fails to recite that the different mesh portions that have different thicknesses have flat top and bottom surfaces. 
Any remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-12, 14, 18-19 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 20080011292) in view of Lowy (2015/0069146), Scott (2009/0277971) and Hsieh et al. (2014/0231539).
Regarding claim 1, Sugita discloses an apparatus (Para 27 discloses fig 1 is a block diagram of the apparatus) comprising: at least one nebulizer that includes at least one mesh material having a plurality of pores (Para 109 discloses a mesh type nebulizer. Mesh based on definition, inherently has a plurality of pores); at least one vibrating actuator coupled to the at least one nebulizer and configured to produce ultrasonic vibration when energized (Para 60 discloses nebulization electronic control is performed by a vibratory technique such as using a piezoelectric actuator or ultrasonic 
Regarding claim 2, Sugita as modified further discloses circuitry configured to set the energy profile according to one or more inputs indicative of the one or more rheological properties of the topical formulation. (Sugita, Para 27 discloses the medicine ejection apparatus includes a body containing a control section CPU 18. The control section includes a medicine identification section 18a that identifies the medicines contained in the reservoirs in the cartridges, a decision section 18b that decides the ejection order in which the medicines are ejected according to the combination of the medicines identified by the medicine identification section 18a, and a drive controller 18c that controls the operation of the ejection heads ejecting the medicines. Also, para 59 discloses the timing of start and stop of ejections can be controlled by electronic control with a program such as computer executable program stored on a computer readable medium for controlling the operation of the ejection sections. Thus, the amounts of medicine liquids to be ejected and the ejection timing can be precisely controlled, and accordingly the ejection can be performed with high repeatability, accuracy and consistency.) 
Regarding claim 4, Sugita as modified further discloses that the energy profile is set based on a predetermined power spectrum associated with the one or more 
Regarding claim 5, Sugita as modified further discloses a reader configured to read information from the at least one reservoir, and the circuitry configured to set the energy profile based on the information obtained from the reader (Sugita, Para 71 discloses an identification code 6 is provided to the cartridge to identify the medicine in the cartridge. The identification code 6 of the cartridge may be a bar code, a QR code, an RF tag for radio frequency identification, RFID, or a 1C tag for a 1C chip, which are known as codes capable of identifying medicines. The identification code can be read by a known technique using, for example, images, electricity, or radio waves. Specifically, the code can be read with a CCD, a CMOS device, an electrical contact, or an antenna). 

Regarding claim 7, Sugita as modified further discloses the reader is a bar code reader configured to obtain the information via scanning a bar code attached to the at least one reservoir (Sugita, Para 71 discloses an identification code 6 is provided to the cartridge to identify the medicine in the cartridge. The identification code 6 of the cartridge may be a bar code, a QR code, an RF tag for radio frequency identification, RFID, or an 1C tag for an 1C chip, which are known as codes capable of identifying medicines. The identification code can be read by a known technique using, for example, images, electricity, or radio waves. Specifically, the code can be read with a CCD, a CMOS device, an electrical contact, or an antenna. Additionally seen in fig 5, identification codes 14 & 15).
Regarding claim 8, Sugita as modified further discloses the reader is a contact reader configured to obtain the information via an integrated circuit attached to the at least one reservoir (Sugita, Para 71 discloses an identification code 6 is provided to the 
Regarding claim 9, Sugita as modified further discloses the at least one nebulizer includes at least two separate nebulizers and the at least one vibrating actuator includes at least two different vibrating actuators respectively coupled to that at least two separate nebulizers (Sugita, Para 27 discloses FIG. 1 is a block diagram of a principal structure of a medicine ejection apparatus according to an embodiment of the present invention. The description, a cartridge-type medicine ejection apparatus which includes a cartridge is described. The cartridge includes an integrated set of a reservoir 1 holding a medicine and an ejection head 3. The medicine ejection apparatus can have a plurality of cartridges, and the medicine ejection apparatus shown in FIG. 1 has two cartridges 12 and 13. The reservoir may be referred to as a container. Para 109 discloses fig 10 showing a cartridge with a specific ejection mechanism as a vibrating mesh piezoelectric element 21, along with a reservoir chamber 20. Fig 4 shows the embodiment where the apparatus is designed to be able to contain at least two cartridges. Para 7 discloses a plurality of medicine reservoirs and a plurality of ejection heads corresponding to the respective reservoirs. The medicine reservoirs hold the medicines, and the medicines may be ejected from the respective ejection heads simultaneously or one after another).

Regarding claim 11, Sugita as modified further discloses each of the different topical formulations has different rheological properties, and the vibrating actuator coupled to each of the nebulizers of the two separate nebulizers is configured to produce a different ultrasonic vibration when energized. (Para 7 discloses that medicines contained in the plurality of reservoirs and a plurality of ejection heads corresponding to the reservoirs, and that the medicine reservoirs hold the medicines, 
Regarding claim 12, Sugita as modified further discloses that the two separate nebulizers each have mesh material portions with different pore characteristics with respect to each other (since Scott teaches two different sized apertures, the two separate nebulizers each have portions with different sized apertures with respect to each other, Fig. 9A).
Regarding claim 14, Sugita as modified further discloses circuitry configured to detect a topical formulation cartridge and to generate nebulizer control information responsive to one or more inputs indicative of a rheological property of a formulation within the topical formulation cartridge. (Para 7 discloses that medicines contained in the plurality of reservoirs and a plurality of ejection heads corresponding to the reservoirs, and that the medicine reservoirs hold the medicines, and the medicines may be ejected from the respective ejection heads simultaneously or after another, and includes a medicine identification section that identifies the medicines. Para 12 discloses a medicine identification section that identified the medicines contained in the reservoirs. Para 27 discloses control section includes medicine identification section that identifies the medicines contained in the reservoirs in the cartridge, and decided to eject the medicament based on what the control section determines based on the contents of the reservoir after reading the identification. Para 42 discloses an additive, such as an ejecting adjuvant or an absorption promoter, may be added if necessary. The pharmaceutical compound, perfume, or coloring agent may be a hydrophobic 
Regarding claim 18, Sugita discloses a method, implemented by an apparatus (Sugita, as disclosed in the title of the reference) having at least one nebulizer that includes a mesh material having a plurality of pores (Sugita, Para 109 discloses a mesh type nebulizer. Mesh based on definition, inherently has a plurality of pores), a vibrating actuator coupled to the at least one nebulizer and configured to produce ultrasonic vibration when energized (Sugita, Para 60 discloses nebulization electronic control is 
Regarding claim 19, Sugita as modified further discloses setting the energy profile according to one or more inputs indicative of the one or more rheological properties of the topical formulation (Para 7 discloses that medicines contained in the plurality of reservoirs and a plurality of ejection heads corresponding to the reservoirs, and that the medicine reservoirs hold the medicines, and the medicines may be ejected from the respective ejection heads simultaneously or after another, and includes a medicine identification section that identifies the medicines. Para 12 discloses a medicine identification section that identified the medicines contained in the reservoirs. Para 27 discloses control section includes medicine identification section that identifies the medicines contained in the reservoirs in the cartridge, and decided to eject the medicament based on what the control section determines based on the contents of the reservoir after reading the identification. Para 42 discloses an additive, such as an ejecting adjuvant or an absorption promoter, may be added if necessary. The 
Regarding claim 21, Sugita as modified further discloses that the energy profile is set based on a predetermined power spectrum of the one or more rheological properties of the topical formulation (Lowy [0056], Sugita, Para 27 discloses the medicine ejection apparatus includes a body containing a control section CPU 18. The control section includes a medicine identification section 18a that identifies the medicines contained in the reservoirs in the cartridges, a decision section 18b that decides the ejection order in which the medicines are ejected according to the combination of the medicines 
Regarding claim 22, Sugita further discloses reading, using a reader, information from the reservoir, and setting the energy profile based on the read information. (Sugita, Para 71 discloses an identification code 6 is provided to the cartridge to identify the medicine in the cartridge. The identification code 6 of the cartridge may be a bar code, a QR code, an RF tag for radio frequency identification, RFID, or a 1C tag for a 1C chip, which are known as codes capable of identifying medicines. The identification code can be read by a known technique using, for example, images, electricity, or radio waves. Specifically, the code can be read with a CCD, a CMOS device, an electrical contact, or an antenna) and Lowy teaches adjusting drive frequency of an ultrasonic transducer based on liquid characteristics such as viscosity and density (Para 56).
Regarding claim 23, Sugita as modified further discloses the reader is a radio frequency identification (REID) reader configured to obtain the information via near field communication (NFC) with a radio frequency identification (RFID) tag attached to the reservoir. (Sugita, Para 71 discloses an identification code 6 is provided to the cartridge to identify the medicine in the cartridge. The identification code 6 of the cartridge may 
Regarding claim 24, Sugita as modified further discloses the reader is a bar code reader configured to obtain the information via scanning a bar code attached to the reservoir. (Para 71 discloses an identification code 6 is provided to the cartridge to identify the medicine in the cartridge. The identification code 6 of the cartridge may be a bar code, a QR code, an RF tag for radio frequency identification, RFID, or an 1C tag for an 1C chip, which are known as codes capable of identifying medicines. The identification code can be read by a known technique using, for example, images, electricity, or radio waves. Specifically, the code can be read with a CCD, a CMOS device, an electrical contact, or an antenna. Additionally seen in fig 5, identification codes 14 & 15.) 
Regarding claim 25, Sugita as modified further discloses the reader is a contact reader configured to obtain the information via an integrated circuit attached to the reservoir. (Sugita, Para 71 discloses an identification code 6 is provided to the cartridge to identify the medicine in the cartridge. The identification code 6 of the cartridge may be a bar code, a QR code, an RF tag for radio frequency identification, RFID, or a 1C tag for a 1C chip, which are known as codes capable of identifying medicines. The identification code can be read by a known technique using, for example, images,  

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita, Lowy, Scott and Hsieh, as applied to Claims 1-2 and 18-19 above, and further in view of Pumphrey et al. (2015/0231340). 
Regarding claim 3, Sugita as modified further discloses circuitry configured to set the energy profile according to one or more inputs indicative of the one or more rheological properties of the topical formulation. (Sugita, Para 7 discloses medicines contained in the plurality of reservoirs and a plurality of ejection heads corresponding to the reservoirs, and that the medicine reservoirs hold the medicines, and the medicines may be ejected from the respective ejection heads simultaneously or after another, includes a medicine identification section that identifies the medicines. Para 12 discloses a medicine identification section that identified the medicines contained in the reservoirs. Para 27 discloses control section includes medicine identification section that identifies the medicines contained in the reservoirs in the cartridge, and decided to eject the medicament based on what the control section determines based on the contents of the reservoir after reading the identification. Para 46 discloses that the composition of liquid medicament in each reservoir is preferably different in aspects such as weight, as disclosed in para 45, and also different in rheological properties of the composition that affect the nebulization effect such as ph, viscosity, & solvency, as discloses in para 42. Para 47 discloses that the control system, varies time intervals of ejection, based on vivo efficacy, of liquid medicine, and in vivo efficacy is also well 
. 

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugita, Lowy, Scott and Hsieh, as applied to claim 1 above, and further in view of Brand et al. (US 20070163583). 
Regarding claim 15, Sugita as modified does not explicitly disclose circuitry configured to exchange encrypted and anonymized information with a remote network. Brand discloses a similar apparatus in at least the abstract that includes circuitry configured to exchange encrypted and anonymized information with a remote network, (para 76, the network computer system comprises a private access network computer system) It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have utilized the computing circuity as taught by Sugita, in the encrypted private network as taught by Brand, in order to protect uniquely identifiable information such as product information and patient information, as taught by Brand in para 16. 
Regarding claim 16, Sugita as modified further discloses circuitry configured to communicate with a client device to exchange encrypted and anonymized information with the client device. (Brand, para 27, initial transfer of information...remote from the medical dispenser).
.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sugita, Lowy, Scott and Hsieh, as applied to claim 1 above, and further in view of O’Conner et al. (2006/0198942). 
Regarding claim 26, the modified Sugita is silent regarding that the plurality of pores are adjustable in size. However, O’Connor teaches a vibrating mesh nebulizer in which the pores are adjustable in size [0059]. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to modify the modified Sugita’s pore size, as taught by O’Connor, for the purpose of controlling droplet size and velocity ([0059] O’Connor). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sugita, Lowy, Scott, Hsieh and O’Connor, as applied to claim 26 above, and further in view of Drake et al. (2007/0054040). 
Regarding claim 27, the modified Sugita is silent regarding that the plurality of pores are adjustable based on the at least one mesh material including two superimposed meshes being configured to slide over one another to change an exposed hole shape. However, Drake teaches a plurality of pores that are adjustable . 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Sugita, Lowy, Scott, Hsieh and O’Connor, as applied to claim 26 above, and further in view of Rayner (2009/0264550). 
Regarding claim 28, the modified Sugita is silent regarding that the plurality of pores are adjustable based on the at least one mesh material being configured to be stretched to change a hole diameter. However, Rayner teaches a plurality of pores that are adjustable based on the at least one mesh material being configured to be stretched to change a hole diameter [0003][0056]. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to modify the modified Sugita’s mesh with a mesh stretched to change hole diameter, as taught by Rayner, for the purpose of providing varying hole diameters depending on the application. 

Response to Arguments
Applicant’s arguments with respect to the newly added limitation “with flat top and bottom surfaces” have been considered but are moot because the arguments do not 
With respect to Scott, applicant argues on page 11 that Scott is for atomization of low viscosity liquids such as fuels for internal combustion engines and therefore one of ordinary skill in the art would not be motivated to apply the teaching of Scott for modifying a medicine ejecting apparatus or spray apparatus of Sugita or Lowy.
This argument is not taken well since Scott teaches that the atomizer may be used in a plurality of applications that “include but are not limited to, fragrance dispensers, agricultural pesticide sprayers, semiconductor spin coating, textile pigmentation, and medical disinfectants” [0139]. Therefore, it would have been obvious to look to Scott when modifying the modified Sugita’s atomizer since Scott teaches many applications for the atomizer including medical applications. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /RACHEL T SIPPEL/